Exhibit 10.15

PRIVILEGED AND CONFIDENTIAL

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT by and among Pacific Trust Bank, a federally-chartered
savings bank (“Bank” or “Employer”) and Jeffrey Seabold (the “Executive”) is
dated as of the 13th day of May, 2013 (the “Agreement”).

1.        Effective Date.   The “Effective Date” shall mean the date first set
forth above.

2.        Employment Period.  Employer hereby agrees to employ the Executive,
and the Executive hereby agrees to serve Employer, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the third anniversary thereof (the “Employment Period”); provided,
however, that, commencing on the date that is two years after the Effective
Date, and on each annual anniversary of such date (such date and each annual
anniversary thereof, the “Renewal Date”), unless previously terminated, the
Employment Period shall automatically be extended so as to terminate two years
from such Renewal Date, unless, at least 60 days prior to the Renewal Date,
Employer shall give notice to the Executive that the Employment Period shall not
be so extended.

3.        Terms of Employment.  (a)  Position and Duties.  (i)  During the
Employment Period, the Executive shall serve as Managing Director, Residential
Lending Division of Bank with such duties and responsibilities as are
customarily assigned to such position; provided that, for the avoidance of
doubt, the Executive shall have no policy making authority and will not be
responsible for any policy making functions with respect to either Bank or First
PacTrust Bancorp, Inc., a Maryland corporation and wholly owning parent holding
company of Bank (“Bancorp”). The Executive shall report directly to the Chief
Executive Officer of Bank (the “Bank CEO”) and/or such other officers of Bank
and/or Bancorp as determined by the board of directors of Bank (the “Bank
Board”) from time to time. If the Executive serves on the board of directors of
either Bancorp and/or Bank during the Employment Period (which shall be subject
to election by the shareholders of Bancorp and Bank, respectively, and subject
to each of Bancorp’s and Bank’s ordinary course director nomination processes
and policies), the Executive agrees that (i) he shall so serve without
compensation for his service as a director and (ii) shall not serve on any
committee of either such boards of directors for which independence is necessary
or, as determined by the Chair of the board of directors of Bancorp or the Chair
of the Bank Board, respectively, in his or her sole discretion, advisable.
During the Employment Period, the Executive shall be provided with an office at
the corporate headquarters in Irvine, California and Beverly Hills, California.

(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled under this Agreement, the
Executive shall be employed by Employer on a full-time basis and agrees to
devote such time as is necessary to discharge the responsibilities assigned to
the Executive hereunder and to use the Executive’s reasonable best efforts to
perform such responsibilities faithfully and efficiently. During the Employment
Period, it shall not be a violation of this Agreement for the Executive to,
either for free or for personal compensation, (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (C) manage personal
investments and personal investment companies, (D) subject to

 

W/2092357



--------------------------------------------------------------------------------

Section 9, his fiduciary duties to Bancorp and Bank, and his compliance with
Employer’s policies and procedures in effect from time to time applicable to
employees of either Bancorp or Bank with respect to actual or potential
conflicts of interest, including without limitation the Code of Business Ethics
and Conduct, attend to other business matters, so long as such activities do not
materially interfere with the performance of the Executive’s responsibilities as
an employee of Employer in accordance with this Agreement, and (E) subject to
Section 9, his fiduciary duties to Bancorp and Bank, and his compliance with
Employer’s policies and procedures in effect from time to time applicable to
employees of either Bancorp or Bank with respect to actual or potential
conflicts of interest, including without limitation the Code of Business Ethics
and Conduct, serve as an officer and/or director, including Chief Executive
Officer of CS Financial, Inc. and its direct or indirect subsidiaries
(collectively, “CS”) or any of the CS Related Entities; provided, that it is
expressly understood and agreed that Executive shall not serve as the loan
officer with respect to any loan originated by CS or any of or any CS Related
Entities (and any loan for which Executive serves as the loan officer shall be
for the account of Employer). For purposes of this Agreement, “CS Related
Entities” means any non-subsidiary affiliates of CS, including Camden Capital
Partners, LLC, Camden Escrow and other direct and indirect subsidiaries of the
foregoing and related companies.

     (b)       Compensation.   (i) Base Salary.  During the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”) at a
rate of not less than $400,000 payable in accordance with Employer’s normal
payroll policies. The Executive’s Annual Base Salary shall be reviewed for
increase at least annually by the Bank Board, the Bancorp board of directors
(the “Bancorp Board”) and/or the Compensation Committee of the Bancorp Board
(the “Compensation Committee”) pursuant to normal performance review policies.
The Annual Base Salary shall not be reduced after any increase and the term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased.

 (ii)    Annual Bonus.  With respect to each fiscal year ending during the
Employment Period, the Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) of up to or greater than 100% of the Executive’s Annual Base
Salary in effect at the beginning of such fiscal year, with an annual target
bonus equal to 50% of such Annual Base Salary (the “Target Bonus”), pro-rated
for any partial year; provided, that the actual Annual Bonus and related
performance objectives and metrics shall be determined and established by the
Bank Board and the Compensation Committee, taking into account the performance
of ancillary mortgage related businesses. The actual Annual Bonus, which could
be higher or lower than the Target Bonus, shall be paid in cash no later than
March 15 of the year following the year to which the Annual Bonus relates.

(iii)    Incentive Bonus.

A.    With respect to each fiscal year ending during the Employment Period, the
Executive shall receive an incentive bonus (“Incentive Bonus”) equal to (I) for
2013, (a) an amount such that the Executive’s total compensation with respect to
2013 (including, for the avoidance of doubt, the Executive’s Annual Base Salary
and Annual Bonus in respect of 2013) for purposes of Section 162(m) of the Code
would not reasonably be expected to exceed $1 million (the “Initial Amount”),
plus (b) the maximum

 

2



--------------------------------------------------------------------------------

amount of cash incentives that may be paid for a performance period pursuant to
the terms of the First PacTrust Bancorp, Inc. 2013 Omnibus Incentive Plan (or
its successor) (the “Omnibus Incentive Plan”), if any (subject to the approval
by shareholders of the Omnibus Incentive Plan at the 2013 annual meeting of
shareholders of Bancorp) minus the Initial Amount, or (II) for any subsequent
year, the maximum amount of cash incentives that may be paid for a performance
period pursuant to the terms of the Omnibus Incentive Plan, if (x) for 2013,
solely with respect to amounts other than the Initial Amount, with respect to
the portion of the fiscal year during which Executive was employed and (y) for
any subsequent year, with respect to the first full fiscal quarter of such year,
the Compensation Committee has certified that there are positive operating
profits generated by originations held for sale by the Employer’s Residential
Lending Division, including CS if acquired by Bank, Bancorp or a controlled
affiliate (the “Section 162(m) Goal”), provided that the Compensation Committee
shall be permitted to exercise its discretion to pay the Executive a lesser
amount equal to no less than (A) 10% of the excess, if any, of (1) the operating
profits generated by originations held for sale by the Employer’s Residential
Lending Division, including CS if acquired by Bank, Bancorp or a controlled
affiliate, over the applicable period to which the bonus relates (for the
avoidance of doubt, net of all compensation to employees of such Residential
Lending Division (excluding Executive)), as determined in good faith by the Bank
Board and the Compensation Committee, in consultation with the Chief Financial
Officer of Bancorp and/or Bank (the “Measured Income”) minus (2) the Hurdle
Amount, minus (B) the Generation Shortfall, in each case pro-rated for any
partial year; provided, further, that, the Incentive Bonus will be paid to the
executive one-half in cash and the other half in equity awards with respect to
shares of Bancorp common stock on terms (including restrictive covenants) that
are substantially consistent with the terms of equity awards granted to
employees of Employer in the ordinary course of business consistent with past
practice; provided, that in the event that the CS Financial Acquisition is
completed pursuant to the exercise of the CS Option, Executive will receive 75%
of his Incentive Bonus in cash until he has received an amount in cash (from all
sources pursuant to this Agreement, including, without limitation, Annual Base
Salary, Annual Bonus, Incentive Bonus and Purchase Price) equal to 80% of the
value of the shares of Bancorp common stock received by Executive as a CS
shareholder in such CS Financial Acquisition, based upon the closing price of
Bancorp common stock as of the Closing Date on the NASDAQ; and provided further,
that the regular vesting schedule of the equity awards shall be one third on
each of the first, second and third anniversaries of the date of grant, subject
to Employee’s continued employment through the applicable vesting date. For
clarity, the Incentive Bonus shall be paid and granted, as applicable, in four
(4) quarterly installments (based on fiscal quarters of Employer), in arrears,
with each quarterly payment or grant due within sixty (60) days (or in the case
of the first quarter of each fiscal year, the ninety (90) days) following

 

3



--------------------------------------------------------------------------------

the end of each fiscal quarter, subject to adjustment and true-up, if any, for
actual overall annual performance based on annual audited results compared to
quarterly Incentive Bonus amounts paid or granted; provided that no payment or
grant with respect to 2013, other than the Initial Amount, shall be made until
ninety (90) days following the end of 2013. For the avoidance of doubt, Measured
Income will be as calculated consistently with Exhibit C hereto.

B.    For three (3) years following the grant of any such equity payments or
other equity compensation, all equity payments or other equity compensation
provided to Employee under this Agreement will be subject to such deductions and
clawback (recovery) as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of Employer
(1) in effect from time to time generally applicable to executives of the Bank
or (2) adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement) or by agreement with, or consent of, Employee.

C.    For purposes this Agreement, the “Hurdle Amount” shall mean (i) prior to
the acquisition, if any, by Bancorp and/or Bank of CS (in whole or in part)
pursuant to either the CS Option (as defined below) or an agreement executed on
or prior to December 31, 2013, $5.4 million, (ii) following the acquisition, if
any, by Bancorp and/or Bank of CS (in whole or in part) pursuant to either the
CS Option (as defined below) or an agreement executed on or prior to
December 31, 2013, the Hurdle Amount otherwise in effect at such time plus 20%
of the gross purchase price (without adjustment pursuant to Section 4(c) or
otherwise) to be paid by Bancorp and/or Bank in such acquisition and
(iii) following each and every other acquisition by (or other business
combination involving) Bancorp and/or Bank following the date hereof of (or with
or by) any business in or with the same or related line(s) of business as the
Employer’s Residential Lending Business (including, for the avoidance of doubt,
the acquisition (in whole or in part) of CS other than as contemplated by the
immediately preceding clause (ii)), the Hurdle Amount otherwise in effect at
such time (which could be zero (0)) plus such amount as reasonably determined in
good faith by the Bank Board and Compensation Committee (including with respect
to an appropriate and equitable “sunset” provision with respect to such
additional Hurdle Amount), in view of an 20% return on equity for Bancorp and/or
Bank, as applicable.

D.    Notwithstanding clause C. above:

(i)        the Hurdle Amount shall be cumulative on an annual basis, such that
if, in any fiscal year, the applicable Hurdle Amount exceeds the Measured Income
(such excess, the “Catch-Up Amount”) with respect to such year (a “Subject
Year”), the Hurdle Amount applicable to the immediately following fiscal year
shall for all purposes additionally include the Catch-Up Amount (and this clause
(i) shall be continue to be applied for each subsequent fiscal

 

4



--------------------------------------------------------------------------------

year, cumulatively, using the Hurdle Amounts as increased by this clause (i)).
Any increases in the Hurdle Amounts by virtue of such Catch-Up Amounts shall
cease to apply once the aggregate Measured Income in respect of the Subject Year
and all subsequent fiscal years through and including the fiscal year in
question (such period of years, the “Measurement Period”) equals or exceed the
aggregate Hurdle Amounts (without giving effect to any increases to the Hurdle
Amounts as a result of such Catch-Up-Amounts) in respect of the entire
Measurement Period (an “Equalization Event”); provided, that, for the avoidance
of doubt, following any Equalization Event, this clause (i) will again become
triggered and effective if and when any subsequent fiscal year qualifies as a
Subject Year; and

(ii)       without limiting Section 3(b)(iii)(C)(iii) above, (A) if Bancorp
and/or Bank do not acquire or agree to acquire CS on or prior to December 31,
2013, (x) Section 3(b)(iii)(C)(ii) above shall not apply and
(y) Section 3(b)(iii)(C)(i) above shall no longer apply from and after the
quarter immediately following the quarter in which Cumulative Operating Profits
in excess of the applicable Hurdle Amounts exceeds, in the aggregate, $15.5
million, and (B) if Bancorp and/or Bank do acquire or agree to acquire CS on or
prior to December 31, 2013, Sections 3(b)(iii)(C)(i) and 3(b)(iii)(C)(ii) above
shall no longer apply from and after the quarter immediately following the
quarter in which Cumulative Operating Profits in excess of any applicable Hurdle
Amount exceeds, in the aggregate, $25.5 million. In addition, from and after the
occurrence of the events contemplated by Section 3(b)(iii)(D)(ii)(A)(y) or
Section 3(b)(iii)(D)(ii)(B), the Generation Shortfall deduction from Measured
Income under Section 3(b)(iii)(A) shall be eliminated.

E.  With respect to any fiscal year, the “Generation Shortfall” in respect of
such fiscal year shall mean the excess, if any, of (1) $1.5 million over (2) the
Measured Income in respect of such year, but solely to the extent such Measure
Income is generated by loan officers, loan production offices or origination
channels who or which, as applicable, were newly added to Employer’s Residential
Lending Division subsequent to December 31, 2012.

F. For purposes of this Agreement, “Cumulative Operating Profits” means, as of
any date of measurement, cumulative operating profits (as determined in good
faith by the Bank Board and the Compensation Committee, in consultation with the
Chief Financial Officer of Bancorp and/or Bank) generated from and after the
date hereof by originations held for sale by the Employer’s Residential Lending
Division (including CS if acquired by Bank, Bancorp or a controlled affiliate
and for the avoidance of doubt, net of all compensation to employees of such
Residential Lending Division (including Executive)). For the avoidance of doubt,
Cumulative Operating Profits will be calculated consistently with Exhibit D
hereto.

(iv)     Initial Restricted Stock Grant.  On the first business day of the month
immediately following the approval by shareholders of the Omnibus Incentive Plan
at the 2013 annual meeting of shareholders of Bancorp (the “Grant Date”), the
Executive shall be awarded a one-time signing bonus in the form of a grant under
the Omnibus Incentive Plan of 50,000 shares of restricted voting common stock of
Bancorp, which shares shall vest in five equal annual installments of 10,000
shares on each of the first, second third, fourth and fifth anniversary dates

 

5



--------------------------------------------------------------------------------

of the Effective Date, subject to the Executive’s continued employment through
the applicable vesting date (the “Initial Restricted Stock Grant”). The terms of
the Initial Restricted Stock Grant shall be subject to the terms of the final
restricted stock award agreement evidencing the Initial Restricted Stock Grant,
a form of which shall be attached hereto as Appendix A (the “Restricted Stock
Agreement”). In the event of a conflict between the Restricted Stock Agreement
and this Agreement, the terms of the Restricted Stock Agreement shall control.
In the event that shareholders do not approve the Omnibus Incentive Plan at the
2013 annual meeting of shareholders of Bancorp, in lieu of the Initial
Restricted Stock Grant the Executive shall be granted, on the Grant Date, 50,000
cash-settled restricted stock units based on shares of common stock of Bancorp
on substantially the same terms and conditions as the Initial Restricted Stock
Grant.

   (v)     Initial Stock Option Grant.  On the Effective Date, Executive shall
receive an inducement grant of non-qualified stock options for the purchase of
100,000 shares of Bancorp’s voting common stock at an exercise price per share
equal to the closing market price per share of Bancorp’s common stock on the
Effective Date, which stock options shall vest and become exercisable in five
equal annual installments of 20,000 shares on each of the first, second, third,
fourth and fifth anniversary dates of the Effective Date, subject to the
Executive’s continued employment through the applicable vest date (the “Initial
Stock Option Grant”). The terms of the Initial Stock Option Grant shall be
subject to the terms of the final stock option award agreement evidencing the
Initial Stock Option Grant, a form of which shall be attached hereto as Appendix
B (the “Stock Option Agreement”). In the event of a conflict between the Stock
Option Agreement and this Agreement, the terms of the Stock Option Agreement
shall control.

  (vi)     Equity Awards.  During the Employment Period, the Executive shall be
eligible to participate in Bancorp’s equity compensation plans as may be in
effect from time to time.

 (vii)     Other Employee Benefit Plans.  During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in all benefits under all plans, practices, policies and
programs provided by Employer on a basis that is no less favorable than those
generally applicable or made available to executives of Employer. The Executive
shall be eligible for participation in fringe benefits and perquisite plans,
practices, policies and programs (including, without limitation, expense
reimbursement plans, practices, policies and programs) on a basis that is no
less favorable than those generally applicable or made available to executives
of Employer, provided that business travel, meal expenses and business
accommodations shall be in the Executive’s reasonable discretion and shall
include premium cabin air travel.

(viii)     Beneficiaries.  From time to time, by signing a form furnished by
Employer, Executive may designate any legal or natural person or persons (who
may be designated contingently or successively) to whom to transfer any
outstanding equity awards held by Executive at the time of his death. If
Executive fails to designate a beneficiary as provided above, or if the
designated beneficiary dies before Executive or before complete payment or
settlement of the outstanding equity awards, the outstanding equity awards held
by Executive shall be transferred to Executive’s estate. For purposes of this
Agreement, the term “designated beneficiary” means the person or persons
designated by Executive as his beneficiary in the last effective beneficiary
designation form filed with Employer, or if Executive has failed to designate a
beneficiary, the Executive’s estate.

 

6



--------------------------------------------------------------------------------

4.         Option to Acquire CS Financial and Affiliated Entities.  The
Executive hereby grants, on behalf of himself and on behalf of CS (with respect
to which the Executive represents and warrants he is, and until at least
December 31, 2013 (the period from and after the date hereof and until
December 31, 2013, the “Subject Period”) will remain, the Chief Executive
Officer, Chairman of the Board and controlling shareholder) and CS’s other
shareholders, Bancorp and Bank (collectively, the “Acquiror”) the exclusive
option (the “CS Option”), exercisable in Acquiror’s sole discretion pursuant to
written notice delivered to the Executive and CS on or prior to the 120 day
anniversary of the Effective Date (the “Option Period”), to acquire CS
(including, for the avoidance of doubt any and all direct or indirect interests
of CS in CS’s subsidiaries and CS Related Entities and any other entity) (the
acquisition by Acquiror of CS, regardless of whether pursuant to the CS Option,
the “CS Financial Acquisition”). During the Subject Period, the Executive shall,
and shall cause CS and their respective representatives to, provide Bancorp and
its advisors and representatives all necessary and/or appropriate due diligence
and other information and access requested by Acquiror or its representatives to
evaluate the CS Financial Acquisition and/or any aspect thereof (including,
without limitation, as to valuation). For the avoidance of doubt, the CS Option
shall be exercisable in the Acquiror’s sole and absolute discretion, and nothing
herein or otherwise shall be interpreted to obligate the Acquiror or any of its
affiliates to exercise the CS Option in any respect.

(a)        To the extent the CS Option is exercised during the Option Period
pursuant to the immediately preceding paragraph, the purchase price applicable
to the CS Financial Acquisition shall be $10,000,000. The purchase price
determined by this Section 4(a) shall be referred to as the “Purchase Price” and
shall be subject to adjustment as set forth below in this Section 4 and shall be
paid to the shareholders of CS on a pro rata basis, based on each such
shareholder’s ownership interest in CS.

(b)        In the event that Acquiror shall have exercised the CS Option,
Acquiror shall, upon Closing, pay the Purchase Price in the combination of
Bancorp common stock and cash described in this paragraph (b); provided that the
Bancorp common stock (1) shall be valued for this purpose based on the volume
weighted average trading price of Bancorp common stock on the NASDAQ over the
10-day period ending on (and including) the business day immediately preceding
the date on which Acquiror exercises the CS Option and (2) shall represent 80%
of the total Purchase Price, or such other percentage (no less than 51%)
mutually agreed in writing by Acquiror and CS. 60% of the total Purchase Price
that is paid in shares of Bancorp common stock shall be distributed on the
Closing Date (as defined below) and the remainder shall be distributed: (A) 1/3
upon the later of the first anniversary of the Closing Date and the date on
which originations held for sale by the Employer’s Residential Lending Division
(beginning from and after the Closing Date) equal at least $1 billion (excluding
the direct impact of any acquisition or business combination activity involving
the Employer’s Residential Lending Division from and after the date hereof other
than the CS Financial Acquisition); (B) 1/3 upon the later of the second
anniversary of the Closing Date and the date on which originations held for sale
by the Employer’s Residential Lending Division (beginning from and after the
Closing Date) equal at least $2 billion (excluding the direct impact of any
acquisition or business combination activity involving the Employer’s
Residential Lending Division from and after the

 

7



--------------------------------------------------------------------------------

date hereof other than the CS Financial Acquisition); and (C) 1/3 shall vest
upon the later of the third anniversary of the Closing Date and the date on
which originations held for sale by the Employer’s Residential Lending Division
(beginning from and after the Closing Date) equal at least $3 billion (excluding
the direct impact of any acquisition or business combination activity involving
the Employer’s Residential Lending Division from and after the date hereof other
than the CS Financial Acquisition). Moreover, in consideration of the
substantial expenditures of time, effort and expenses to be undertaken by
Executive in order to consummate, and prepare for the consummation of
(including, without limitation, as to integration), the CS Financial Acquisition
during the period between the exercise, if any, of the CS Option and the
Closing, in the event that the Acquiror exercises the CS Option, during the
period beginning on the date of exercise of the CS Option and ending upon the
earlier of (x) the date immediately prior to the Closing Date and (y) the date
of the termination of the CS Financial Acquisition contemplated by the CS Option
exercise without the Closing having occurred, the Acquiror shall pay the
Executive, on a monthly basis, an amount in cash equal to $25,000, pro-rated for
any partial month(s).

(c)        In the event that Acquiror shall have exercised the CS Option, the
closing of the CS Financial Acquisition (the “Closing”) shall take place on a
date determined by Acquiror that is no later than the 90th day following the
exercise of the CS Option, provided that such date may be extended to the extent
necessary for the obtainment of all required regulatory approvals (such date of
the Closing, the “Closing Date”), but not beyond February 28, 2014 without the
consent of Executive (not to be unreasonably withheld, conditioned or delayed).
The Closing shall be subject to customary closing conditions, including the
receipt of all required regulatory approvals, the accuracy of the sellers’ and
CS’ representations and warranties, compliance by the sellers and CS with
customary covenants, and the entry into by Bancorp and/or Bank with each of the
individuals set forth on Schedule 1 to this Agreement of an employment agreement
on terms reasonably satisfactory to Acquiror, providing for the employment of
such individuals with Bancorp and/or Bank for a period of three years following
the Closing Date. In addition, any retention, change of control, severance or
similar payments required or made in connection with the Closing in respect of
the individuals set forth on Schedule 1 shall be subject to Executive’s approval
(not to be unreasonably withheld, conditioned or delayed) and reduce the total
Purchase Price on a dollar for dollar basis.

(d)        In consideration of the substantial expenditures of time, effort and
expenses to be undertaken by Employer in its evaluation and consideration of the
CS Financial Acquisition, Executive agrees that during the Subject Period,
(1) he shall not, and shall cause CS, the CS Related Entities and its and their
respective officers, directors, affiliates, employees, representatives,
shareholders, members, partners and agents not to, directly or indirectly,
solicit, initiate, facilitate or participate in any way in discussions or
negotiations with, or provide any information or assistance to or enter into any
agreement or arrangement with, any person or group of persons (other than
Bancorp and/or Bank) concerning any acquisition (in whole or part) of CS or any
CS Related Entities or any of their respective subsidiaries or affiliates, the
issuance of any securities of CS, any CS Related Entity or any of their
respective subsidiaries or affiliates, the sale of any part of the assets or
properties of CS, any CS Related Entity or any of their respective subsidiaries
or affiliates outside the ordinary course of its business, or any merger,
consolidation, liquidation, dissolution or similar transaction involving CS, any
CS Related Entity or any of their respective subsidiaries or affiliates, or
assist in or participate in, facilitate or

 

8



--------------------------------------------------------------------------------

encourage any efforts or attempts by any other person to do or seek to do any of
the foregoing and (2) if desired by Bancorp and/or Bank, he shall, and shall
cause CS, the CS Related Entities and its and their respective officers,
directors, affiliates, employees, representatives, shareholders, members,
partners and agents to, engage in exclusive discussions with Bancorp and/or Bank
with respect to a potential CS Financial Acquisition, including in view of the
fair market value of CS on a stand-alone (and cash-free) basis, as determined by
Sterne Agee, or such other independent third party approval firm or investment
bank selected by Acquiror and reasonably approved by Executive (such approval
not to be unreasonably withheld or delayed). Executive will promptly inform
Bancorp if he, CS, any CS Related Entity or any of their respective
subsidiaries, affiliates or representatives is approached with respect to, or
otherwise made aware of, any such solicitation, discussions or inquiries. In
addition, during the Subject Period (and if the CS Option is exercised, until
the Closing), Executive shall, and shall cause CS to, use commercially
reasonable efforts to preserve intact CS’ business organizations and the
goodwill of its customers, suppliers and others having business relations with
it.

(e)        Upon Bancorp’s exercise, if any, of the CS Option, Executive shall
and shall cause CS and each of CS’ other shareholders to enter in and deliver
all necessary and appropriate definitive documentation in order to effectuate
the CS Financial Acquisition in accordance with the terms and conditions of this
Section 4, including without limitation a definitive acquisition agreement
providing for customary representations, warranties, covenants, indemnities and
conditions for transactions of this type and consistent with the terms and
conditions of this Section 4, and such other certificates, documents and
instruments at the Closing as are necessary and/or customary to give effect to
the transactions contemplated by this Section 4; provided, that, other than in
the case of fraud or willful breach, in no event will any CS shareholder have
any personal liability in respect of any representation or warranty of CS in
excess of 15% of such CS shareholder’s portion of the total Purchase Price.

(f)        Executive hereby represents and warrants to Bancorp and Bank that he
has all necessary corporate and other power and authority, including all
authorization necessary under CS’ governing documents and applicable law, to
make the agreements and undertakings in this Section 4 on behalf of himself, CS
and the other CS shareholders in order to approve and effectuate the
consummation of the CS Financial Acquisition in accordance with the terms of
this Section 4 without further approvals of CS or any of its other shareholders,
and the CS Related Entities, and that this Agreement (including without
limitation this Section 4) is a valid and binding obligation of Executive and
(for purposes of this Section 4) CS and the other shareholders of CS, and the CS
Related Entities, enforceable against Executive and (for purposes of this
Section 4), CS and the other shareholders of CS, and the CS Related Entities, in
accordance with its terms. Simultaneously with the execution and delivery of
this Agreement, CS has delivered to Bancorp an irrevocable acknowledgement and
agreement with respect to all matters set forth in this Agreement, including
without limitation this Section 4, Section 3(a) and Section 9.

(g)        Regardless of whether or not Bancorp exercises the CS Option,
Executive hereby agrees, on behalf of himself and on behalf of CS and the other
shareholders thereof, that from and after the date hereof, CS shall, and
Executive shall cause CS to, forthwith eliminate the potential for conflicts of
interest between Bank retail branches and CS’s DirectPath retail locations by
assigning all rights and intellectual property in, under and/or relating to CS’s

 

9



--------------------------------------------------------------------------------

DirectPath business to Acquiror, and Acquiror shall have the right, but not the
obligation, to elect (the “Direct Path Option”) to assume and acquire any and/or
all rights, contracts (including employee contracts), and assets in, under or
relating to the CS’s DirectPath business at fair market value determined by
Sterne Agee, or such other independent third party approval firm or investment
bank selected by Acquiror and reasonably approved by Executive (such approval
not to be unreasonably withheld or delayed), which determination shall be final
and binding upon CS, the Executive, the other shareholders of CS and Acquiror.
Any such rights, contracts and assets not assumed or acquired by Acquiror
pursuant to the Direct Path Option shall be forthwith disposed of by CS on or
before December 31, 2013, and from and after the date hereof, there shall be no
new locations opened by CS without Acquiror’s express written consent. For the
avoidance of doubt, clauses (e) and (f) above shall, and hereby do, apply to the
Direct Path Option and the other matters set forth in this clause (g) mutatis
mutandis.

(h)        The Acquiror and Executive (on behalf of himself and on behalf of CS
and the other shareholders thereof) expressly agree that each of the Acquiror,
on the one hand, and the shareholders of CS on the other hand, shall pay their
own respective fees, costs and expenses incident to the CS Financial Acquisition
(in the case of CS shareholders, whether incurred by such shareholders or by
CS), including the negotiation, preparation and consummation thereof, including
the fees and expenses of their counsel, accountants and other experts; provided,
that Employer agrees to pay all reasonable and documented legal fees incurred by
Executive in connection with the negotiation of this Agreement.

(i)        Executive shall be entitled to cause CS to distribute all cash on
hand to the CS shareholders immediately prior to closing of the CS Financial
Acquisition.

(j)        In the event that the CS Option is exercised, the Executive agrees
that the structure of the related CS Financial Acquisition may be altered by the
Acquiror to an asset purchase or otherwise in view of such alternative
structure(s) being beneficial to the parties from tax, accounting, regulatory or
other substantive perspectives.

(k)        Other than clauses (d), (f) and (h) above, the provisions of this
Section 4 shall terminate and be of no further force and effect upon the
effectiveness of a Non-Acquisition Termination.

5.          Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If Employer determines in good faith that the Disability of
the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 11(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with Employer shall terminate effective on the 30th day
after receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with Employer on a full-time basis for 90 consecutive, or a
total of 180 days in any 12 month period, as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician selected by Employer or its insurers and acceptable to the Executive
or the Executive’s legal representative.

 

10



--------------------------------------------------------------------------------

  (b)       Cause; Non-Acquisition Event. (1) Employer may terminate the
Executive’s employment during the Employment Period either with or without
Cause, and (2) either Employer or the Executive may terminate Executive’s
employment by delivering the applicable Notice of Termination pursuant to clause
(d) below during the sixty day period following a Non-Acquisition Event (any
such termination pursuant to this clause (2) a “Non-Acquisition Termination”).
For purposes of this Agreement, “Cause” shall mean:

  (i)    the Executive is convicted of, or pleads guilty or nolo contendere to a
charge of commission of a felony involving moral turpitude or securities or
banking laws;

 (ii)    the Executive has engaged in willful gross neglect or willful gross
misconduct in carrying out his duties, which is reasonably expected to result in
material economic or material reputational harm to Employer;

(iii)    the Executive is subject to an action taken by a regulatory body or a
self-regulatory organization which materially impairs or prevents the Executive
from performing his duties with Employer that are required under this Agreement;
or

(iv)    The Executive materially breaches any provision of this Agreement.

For purposes of this Section 5(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of Employer. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Bancorp Board, the Bank Board or upon the instructions of the
Bancorp Board, Bank Board or the Bank CEO or based upon the advice of counsel
for Employer shall be conclusively presumed to be done, or omitted to be done,
by the Executive in good faith and in the best interests of Employer. In order
to invoke a termination for Cause on any of the grounds enumerated under
Section 5(b)(ii) or Section 5(b)(iv), Employer must provide written notice to
the Executive of the existence of such grounds within 30 days following
Employer’s knowledge of the existence of such grounds, specifying in reasonable
detail the grounds constituting Cause, and the Executive shall have 30 days
following receipt of such written notice during which he may remedy the ground
if such ground is reasonably subject to cure.

In addition, for purposes of this Agreement, a “Non-Acquisition Event” shall be
deemed to have occurred if, as of the 121 day anniversary of the Effective Date,
the CS Option shall not have been exercised (or, if exercised, the CS Financial
Acquisition contemplated thereby shall have been terminated on or prior to the
121 day anniversary of the Effective Date).

  (c)        Good Reason. The Executive’s employment may be terminated by the
Executive with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, in the absence of a written consent of the Executive, any of
the following:

  (i)    the assignment to the Executive of any duties materially inconsistent
with the Executive’s position (including status, offices, titles and reporting
requirements, in the context of

 

11



--------------------------------------------------------------------------------

the Employer’s Residential Lending Division and/or any other residential
mortgage lending business established or acquired after the date hereof by Bank
and/or Bancorp or their controlled affiliates), authority, duties or
responsibilities as contemplated by Section 3(a) of this Agreement, or any other
action by Employer which results in a material diminution in such position,
authority, duties or responsibilities;

 (ii)    any material breach of any of the provisions of Section 3(b) of this
Agreement;

(iii)    any requirement by Employer that the Executive’s services be rendered
primarily at a location or locations other than Santa Monica, Beverly Hills or
Irvine, California; or

(iv)    any failure by Employer to comply with Section 10(c) of this Agreement.

In order to invoke a termination for Good Reason, the Executive shall provide
written notice to Employer of the existence of one or more of the conditions
described in clauses (i) through (iv) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions and Employer
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition if such condition is reasonably subject
to cure. In the event that Employer fails to remedy the condition constituting
Good Reason during the applicable Cure Period, the Executive’s “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)) must occur, if at all, within 60 days following
such Cure Period in order for such termination as a result of such condition to
constitute a termination for Good Reason.

  (d)        Notice of Termination. Any termination by Employer for Cause, or by
the Executive for Good Reason, or by Employer or the Executive as a
Non-Acquisition Termination shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 11(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or Employer to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason, Cause or a Non-Acquisition Event, as applicable, shall not waive
any right of the Executive or Employer, respectively, hereunder or preclude the
Executive or Employer, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or Employer’s rights hereunder.

  (e)        Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by Employer for Cause, or by the Executive
with or without Good Reason (other than as a Non-Acquisition Termination), or by
Employer or the Executive as a Non-Acquisition Termination, the date of receipt
of the Notice of Termination or any later date specified therein within 30 days
of such notice, as the case may be, (ii) if the Executive’s employment is
terminated by Employer other than for Cause or Disability (and other than a
Non-Acquisition

 

12



--------------------------------------------------------------------------------

Termination), the Date of Termination shall be the date on which Employer
notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

  6.         Obligations of Employer upon Termination. (a) Good Reason; Other
Than for Cause, Death or Disability; Non-Acquisition Termination. If, during the
Employment Period, Employer shall terminate the Executive’s employment other
than for Cause, death or Disability, the Executive shall terminate employment
for Good Reason or the Executive or Employer shall terminate employment as a
Non-Acquisition Termination:

 (i)    Employer shall pay to the Executive the aggregate of the following
amounts:

A.   to the extent not previously paid, in a lump sum in cash within 30 days
after the Date of Termination, the sum of (1) the Executive’s accrued Annual
Base Salary and any accrued vacation pay through the Date of Termination,
(2) the Executive’s business expenses that have not been reimbursed by Employer
as of the Date of Termination that were incurred by the Executive prior to the
Date of Termination in accordance with the applicable Employer policy, and
(3) the Executive’s Annual Bonus earned for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs to the extent
such bonus has been determined but not paid as of the Date of Termination (the
sum of the amounts described in clauses (1) through (3), shall be hereinafter
referred to as the “Accrued Obligations”); and

B.   to the extent not previously paid, in a lump sum in cash no later than
March 15 of the year following the year in which the Date of Termination occurs,
subject to the achievement of any applicable performance goals required in order
for the bonus to be deductible by reason of qualifying for the
“performance-based” compensation exception of Section 162(m) of the Code, the
product of (1) the Target Bonus (determined as though the Executive remained
employed by Employer through the year in which the Date of Termination occurs)
and (2) a fraction, the numerator of which is the number of days in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is 365 (the “Pro Rata Bonus”); and

(ii)    Other than in a Non-Acquisition Termination, Employer shall pay to the
Executive an amount equal to the product of (1) one and one-half and (2) the sum
of (x) the Executive’s Annual Base Salary and (y) 400% of the quarterly
installment of the Incentive Bonus in respect of most recently completed fiscal
quarter of Employer as of the Date of Termination; provided, that if a
termination of the Executive’s employment described in this Section 6(a) (other
than a Non-Acquisition Termination) occurs within two years immediately
following a Change of Control (as defined on Exhibit A hereto), in lieu of the
forgoing amount, Employer shall pay to the Executive an amount equal to the
product of (1) two and (2) the sum of the Executive’s Annual Base Salary and the
Target Bonus; provided, further that the

 

13



--------------------------------------------------------------------------------

applicable amount payable pursuant to this sub-clause (ii) shall be payable in
equal installments over the twenty-four (24) month period immediately following
the last day of the Executive’s employment by Employer in accordance with
Employer’s normal payroll policies;

(iii)    Other than in a Non-Acquisition Termination elected by the Executive,
any equity-based awards granted to the Executive shall vest and become free of
restrictions immediately, and any stock options or stock appreciation rights
granted to the Executive shall be exercisable for the remainder of their ten
year term, without regard to any provisions relating to earlier termination of
the stock options or stock appreciation rights based on termination of
employment (the “Equity Benefits”); provided, that in the case of a
Non-Acquisition Termination elected by Employer, Equity Benefits shall be
limited solely to the vesting of the Initial Restricted Stock Grant and the
Initial Stock Option Grant, in each case that would have occurred had the
Employee remained employed with the Employer pursuant to the terms hereof
through the first anniversary of the Effective Date;

(iv)    Other than in a Non-Acquisition Termination, for either (A) the
eighteen-month period following the Date of Termination or, (B) if a termination
of the Executive’s employment described in this Section 6(a) occurs within two
years immediately following a Change of Control, the two-year period following
the Date of Termination, Employer shall continue to provide medical and dental
benefits to the Executive and his eligible dependents as if the Executive
remained an active employee of Employer, (collectively “Welfare Benefits”); and

 (v)    to the extent not theretofore paid or provided, Employer shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of Employer and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”). As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with Employer.

  (b)       Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) payment of the Pro Rata Bonus,
(iv) the Welfare Benefits and (v) the Equity Benefits. Accrued Obligations shall
be paid to the Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Date of Termination and the Pro Rata Bonus shall
be paid to the Executive’s estate or beneficiary, as applicable, on the date
specified in Section 6(a)(i). With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 6(b) shall include death
benefits for which Employer pays as in effect on the date of the Executive’s
death and the continued provision of the Welfare Benefits.

  (c)        Disability. If the Executive’s employment is terminated by Employer
by reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of Accrued Obligations, (ii) the timely payment or
provision of Other Benefits, (iii) payment of the Pro Rata Bonus, (iv) the
Welfare Benefits and (v) the Equity Benefits. Accrued Obligations shall be paid

 

14



--------------------------------------------------------------------------------

to the Executive or his estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination and the Pro Rata Bonus shall be
paid to the Executive or his estate or beneficiary, as applicable, on the date
specified in Section 6(a)(i). With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 6(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and the continued provision of Welfare Benefits.

(d)       Cause; Other than for Good Reason. If the Executive’s employment shall
be terminated by Employer for Cause or the Executive terminates his employment
without Good Reason during the Employment Period (other than as a
Non-Acquisition Termination), this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
(i) the Accrued Obligations through the Date of Termination and (ii) Other
Benefits, in each case to the extent theretofore unpaid. Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.

Any amounts payable by Employer to the Executive pursuant to Section 6(a)(ii)
shall be subject to and conditioned upon the Executive signing and delivering
(and not revoking) to Employer a general release and waiver (in the form
attached as Exhibit B) and the first payment pursuant to Section 6(a)(ii) shall
be made on the 55th day following the Date of Termination (the “Initial Payment
Date”), with any payments that would have otherwise been made during the period
between the Date of Termination and the Initial Payment Date to be paid in a
lump sum on the Initial Payment Date.

7.         Full Settlement. Employer’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which Employer may have against the Executive or others.
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and, such amounts shall not be
reduced whether or not the Executive obtains other employment. Employer agrees
to pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest by
Employer, any affiliates or their respective predecessors, successors or
assigns, the Executive, his estate, beneficiaries or their respective successors
and assigns of the validity or enforceability of, or liability under, any
provision of this Agreement (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement); provided,
that the Executive prevails on at least one material claim.

8.         Section 280G. (a) Notwithstanding anything in this Agreement to the
contrary, in the event that the Accounting Firm shall determine that receipt of
all Payments would subject the Executive to tax under Section 4999 of the Code,
the Accounting Firm shall determine whether some amount of Agreement Payments
meets the definition of “Reduced Amount.” If the Accounting Firm determines that
there is a Reduced Amount, then the aggregate Agreement Payments shall be
reduced to such Reduced Amount.

(b)        If the Accounting Firm determines that the aggregate Agreement
Payments should be reduced to the Reduced Amount, Bancorp, Bank or one of its
subsidiaries shall promptly give the Executive notice to that effect and a copy
of the detailed calculation

 

15



--------------------------------------------------------------------------------

thereof, and the Executive may then elect, in his sole discretion, which and how
much of the Agreement Payments shall be eliminated or reduced (as long as after
such election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount); provided, that the Executive shall not be permitted to elect to
reduce any Agreement Payment that constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and shall advise
Employer in writing of his election within ten days of his receipt of notice. If
no such election is made by the Executive within such ten-day period, Employer
shall reduce the Agreement Payments in the following order: (1) by reducing
benefits payable pursuant to Section 6(a)(i)(B) of the Agreement and then (2) by
reducing amounts payable pursuant to Section 6(a)(ii). All determinations made
by the Accounting Firm under this Section 8 shall be binding upon Employer and
the Executive and shall be made within 60 days of the Executive’s Date of
Termination. In connection with making determinations under this Section 8, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the Change of
Control, including any non-competition provisions that may apply to the
Executive and Employer shall cooperate in the valuation of any such services,
including any non-competition provisions.

(c)        As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by
Employer to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (each, an “Overpayment”) or that
additional amounts which will have not been paid or distributed by Employer to
or for the benefit of the Executive pursuant to this Agreement could have been
so paid or distributed (each, an “Underpayment”), in each case, consistent with
the calculation of the Reduced Amount hereunder. In the event that the
Accounting Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against Employer or the Executive which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, any such Overpayment paid or distributed by Employer to or for the
benefit of the Executive shall be repaid by the Executive to Employer; provided,
however, that no such repayment shall be required if and to the extent such
deemed repayment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by Employer to or for the
benefit of the Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

(d)        All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 8 shall be borne by Employer.

(e)        Definitions. The following terms shall have the following meanings
for purposes of this Section 8.

(i)     “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is mutually agreed to by Employer and the Executive for
purposes of making the applicable determinations hereunder, which firm shall not
be a firm serving as accountant or auditor for the individual, entity or group
effecting the Change of Control;

 

16



--------------------------------------------------------------------------------

  (ii)    “Agreement Payment” shall mean a Payment paid or payable pursuant to
this Agreement (disregarding this Section 8);

 (iii)    “Net After-Tax Receipt” shall mean the Present Value of a Payment net
of all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s);

 (iv)    A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise;

  (v)    “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code; and

 (vi)    “Reduced Amount” shall mean the amount of Agreement Payments that
(x) has a Present Value that is less than the Present Value of all Agreement
Payments and (y) results in aggregate Net After-Tax Receipts for all Payments
that are greater than the Net After-Tax Receipts for all Payments that would
result if the aggregate Present Value of Agreement Payments were any other
amount that is less than the Present Value of all Agreement Payments.

  9.         Confidential Information; Non-Solicit of Employees; Corporate
Opportunities. (a) The Executive shall hold in a fiduciary capacity for the
benefit of Employer all secret or confidential information, knowledge or data
relating to Employer or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by Employer or any of its affiliated companies and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with Employer, the Executive shall
not, without the prior written consent of Employer or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than Employer and those designated by it or as
may be required by applicable law, court order, a regulatory body or arbitrator
or other mediator.

  (b)       During the period beginning on the date hereof and ending upon the
second anniversary following the Date of Termination, but without limitation to
any of the Executive’s other duties or obligations to Employer or any of its
affiliated companies, the Executive shall not, without the prior written consent
of Employer, directly or indirectly, solicit or encourage any person to leave
his or her employment with Bancorp or Bank or any of their subsidiaries or
assist in any way with the hiring of (i) any Bancorp or Bank employee (or any
employee of any of their subsidiaries) by any other business (including without
limitation CS or any CS Related Entity) (a “Relevant Person”) or (ii) any person
who was a Relevant Person at

 

17



--------------------------------------------------------------------------------

any time during the twelve (12) month period preceding such hiring or
solicitation. This Section 9(b) shall not apply solely in the event of a
Non-Acquisition Termination elected by Employer, and shall end upon the first
anniversary following the Date of Termination solely in the event of a
Non-Acquisition Termination elected by Executive (provided, that during such
one-year period, this Section 9(b) shall not apply to Neil Mendelsohn, Paul
Lyons and Blake Scheifele).

(c)        During the period beginning on the date hereof and ending upon the
Date of Termination, but without limitation to any of the Executive’s other
duties or obligations to Employer or any of its affiliated companies, with
respect to any business opportunities involving business activities or lines of
business that are the same as or similar to those pursued by, or competitive
with, Bank, Bancorp or any of their subsidiaries, that are from time to time
presented to Executive (irrespective of whether in his capacity as an executive
and/or director of Employer or any of its affiliated entities), to the extent
that such business opportunities are ones that Bank, Bancorp or any of their
subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so (each, an “Opportunity”),
Executive shall be obligated to communicate such Opportunity to Bank, and
Executive shall not be permitted to directly or indirectly (including without
limitation through CS or any CS Related Entity) pursue such Opportunity unless
the Bank Board and Bancorp Board shall have affirmatively declined such
Opportunity. For clarification, none of Bancorp, Bank or any or their
subsidiaries renounces or waives its ability to pursue, compete for, acquire or
otherwise undertake any opportunity, and Bancorp, Bank and their subsidiaries
may do so, whether or not such opportunity is presented or offered to them or to
any other person, including those mentioned above.

(d)        The obligations of Employer to make the severance payments to the
Executive under Section 6 of this Agreement shall be conditioned upon and
subject to the Executive’s compliance with all of the terms of this Section 9
and the release described in Section 6.

(e)        Notwithstanding the foregoing clause (d), the Executive acknowledges
that Employer would be irreparably injured by any violation of this Agreement,
including Section 9, and the Executive hereby acknowledges and agrees that, in
addition to any other remedies available to it for any breach or threatened
breach of this Agreement, including Section 9, Employer shall be entitled,
without posting any bond or proof of damages, to a preliminary or permanent
injunction, restraining order, and/or other equitable or specific performance
based relief, restraining the Executive from any actual or threatened breach of
this Agreement, including Section 9.

10.        Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of Employer shall not be assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives, heirs or legatees.

(b)        This Agreement shall inure to the benefit of and be binding upon
Bancorp, Bank and their respective successors and assigns.

 

18



--------------------------------------------------------------------------------

(c)        Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Bank to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Bank would be required
to perform it if no such succession had taken place. As used in this Agreement,
“Bank” shall mean Bank .as hereinbefore defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

11.       Miscellaneous.  (a)  This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland, without reference to
principles of conflict of laws. If, under any such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b)        All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:     At the most recent address     on file at Employer. If
to Employer:     Pacific Trust Bank     18500 Von Karman Ave, Suite 1100   
 Irvine, California 92612     ATTN: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)        Employer may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)        Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

(f)        Notwithstanding anything herein to the contrary, the compensation or
benefits provided under this Agreement are subject to modification, as necessary
to comply with requirements imposed by Bancorp’s or Bank’s boards of directors
to comply with the “Final Interagency Guidance on Sound Incentive Compensation
Policies” issued on an interagency

 

19



--------------------------------------------------------------------------------

basis by the Federal Reserve System, the Office of the Comptroller of the
Currency, the Federal Deposit Insurance Corporation and the Office of Thrift
Supervision, effective June 25, 2010, or any amendment, modification or
supplement thereto, which shall be deemed to include, without limitation, any
rules adopted pursuant to Section 956 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

(g)        If Executive determines, in good faith, that any compensation or
benefits provided by this Agreement may result in the application of section
409A of the Code, Executive shall provide written notice thereof (describing in
reasonable detail the basis therefor) to Employer, and Employer shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive. Any payments that,
under the terms of this Agreement, qualify for the “short-term” deferral
exception under Treasury Regulations Section 1.409A-1(b)(4), the “separation
pay” exception under Treasury Regulations Section 1.409A-1(b)(9)(iii) or any
other exception under Section 409A of the Code will be paid under the applicable
exceptions to the greatest extent possible. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Executive is considered a ‘specified employee’ within the meaning
of Section 409A(a)(2)(B)(i) of the Code, and if any payment that the Executive
becomes entitled to under this Agreement is considered deferred compensation
subject to interest, penalties and additional tax imposed pursuant to
Section 409A of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (i) six months and one day the
Executive’s separation from service (provided that any accrued installments that
would otherwise be payable during that six-month period are paid at the end of
such period) or (ii) the Executive’s death. In no event shall the date of
termination of the Executive’s employment be deemed to occur until the Executive
experiences a “separation from service” within the meaning of Section 409A of
the Code, and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the Date of
Termination. All reimbursements provided under this Agreement shall be provided
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) the amount of expenses eligible for
reimbursement during one calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year; (B) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the calendar year in which the expense is incurred; and (C) the right
to any reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, Employer makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to authorization from its respective board of directors, each of
Bancorp and Bank has caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.

 

   JEFFREY SEABOLD      /s/ Jeffrey Seabold     

 

     PACIFIC TRUST BANK    By  

/s/ Robert M. Franko

     Name:   ROBERT M. FRANKO      Title:   President & CEO  

 

21



--------------------------------------------------------------------------------

Schedule 1

Marc Cohen

 

22



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF CHANGE OF CONTROL

For the purposes of this Agreement “Change of Control” means:

(i)        Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (a) the then-outstanding shares of common stock of Bancorp (the
“Outstanding Bancorp Common Stock”) or (b) the combined voting power of the
then-outstanding voting securities of Bancorp entitled to vote generally in the
election of directors (the “Outstanding Bancorp Voting Securities”); provided,
however, that, for purposes of this Section 1(d), the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Bancorp, (x) any acquisition by the Bancorp, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Bancorp or any
company affiliated with Bancorp or (z) any acquisition pursuant to a transaction
that complies with clauses (iii)(a), (iii)(b) and (iii)(c) below;

(ii)       Individuals who, as of the Effective Date, constitute the Bancorp
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Bancorp Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by Bancorp’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii)      Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving Bancorp or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Bancorp, or the acquisition of assets or stock of another entity by
Bancorp or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (a) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Bancorp Common Stock and the Outstanding Bancorp Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns Bancorp or all or substantially all of Bancorp’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Bancorp Common Stock and the Outstanding Bancorp Voting
Securities, as the case may be, (b) no Person (excluding any corporation
resulting from such Business Combination or any employee



--------------------------------------------------------------------------------

benefit plan (or related trust) of Bancorp or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(c) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

(iv)      Approval by the stockholders of Bancorp of a complete liquidation or
dissolution of Bancorp.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

GENERAL RELEASE

 

1. In consideration of the payments and benefits to which Jeffrey Seabold (the
“Executive”) is entitled under the employment agreement entered into by and
among the Executive and Pacific Trust Bank (“Bank”), dated as of May 13, 2013
(the “Employment Agreement”), the Executive for himself, his heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge First PacTrust Bancorp, Inc. (“Bancorp”), Bank and their
subsidiaries, affiliates and divisions (the “Affiliated Entities”) and their
respective predecessors and successors and their respective, current and former,
trustees, officers, directors, partners, shareholders, agents, employees,
consultants, independent contractors and representatives, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age (including the
Age Discrimination in Employment Act of 1967), national origin, religion,
disability, or any other unlawful criterion or circumstance, relating to the
Executive’s employment or termination thereof, which the Executive and Releasors
had, now have, or may have in the future against each or any of the Releasees
from the beginning of the world until the date hereof (the “Execution Date”).

 

2. The Executive acknowledges that: (i) this entire General Release is written
in a manner calculated to be understood by him; (ii) he has been advised to
consult with an attorney before executing this General Release; (iii) he was
given a period of [forty-five][twenty-one] days within which to consider this
General Release; and (iv) to the extent he executes this General Release before
the expiration of the [forty-five][twenty one]-day period, he does so knowingly
and voluntarily and only after consulting his attorney. The Executive shall have
the right to cancel and revoke this General Release during a period of seven
days following the Execution Date, and this General Release shall not become
effective, and no money shall be paid hereunder, until the day after the
expiration of such seven-day period. The seven-day period of revocation shall
commence upon the Execution Date. In order to revoke this General Release, the
Executive shall deliver to Bank, prior to the expiration of said seven-day
period, a written notice of revocation. Upon such revocation, this General
Release shall be null and void and of no further force or effect.

 

3.

Notwithstanding anything else herein to the contrary, this General Release shall
not affect: the obligations of Bank set forth in the Employment Agreement or
other obligations that, in each case, by their terms, are to be performed after
the date hereof (including, without limitation, obligations to Executive under
any stock option, stock award or agreements or obligations under any pension
plan or other benefit or deferred compensation plan, all of which shall remain
in effect in accordance with their terms);



--------------------------------------------------------------------------------

  obligations to indemnify the Executive respecting acts or omissions in
connection with the Executive’s service as a director, officer or employee of
the Affiliated Entities; obligations with respect to insurance coverage under
any of the Affiliated Entities’ (or any of their respective successors)
directors’ and officers’ liability insurance policies; or any right Executive
may have to obtain contribution in the event of the entry of judgment against
Executive as a result of any act or failure to act for which both Executive and
any of the Affiliated Entities are jointly responsible.

 

4. This General Release shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of Maryland, without
reference to its principles of conflict of laws.

 

5. The Executive represents and warrants that he is not aware of any claim by
him other than the claims that are released by this General Release. The
Executive further acknowledges that he may hereafter discover claims or facts in
addition to or different than those which he now knows or believes to exist with
respect to the subject matter of this General Release and which, if known or
suspected at the time of entering into this General Release, may have materially
affected this General Release and the Executive’s decision to enter into it.
Nevertheless, the Executive hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts and
the Executive hereby expressly waives any and all rights and benefits confirmed
upon him by the provisions of California Civil Code Section 1542, which provides
as follows:

 

6. “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

7. Being aware of such provisions of law, the Executive agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect in any other jurisdiction determined by
a court of competent jurisdiction to apply.

 

8. It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of the General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

 

9. This General Release may not be orally canceled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by both parties to the
General Release.

 

B-2



--------------------------------------------------------------------------------

10. In the event of the breach or a threatened breach by the Executive of any of
the provisions of this General Release, Bancorp and Bank would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, Bancorp and Bank shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof without posting a bond or other security.

 

11. Capitalized terms used but not defined herein shall have the meaning set
forth in the Employment Agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.

 

 

PACIFIC TRUST BANK

 

  By:         [name]   [title]

 

 

EXECUTIVE

Voluntarily Agreed to and Accepted this

       day of                                 20    

 

[                                           ]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Residential Lending Division

 

Originations

 

Government

  As calculated by Management currently

Conventional

  As calculated by Management currently

Inside Closings

  As calculated by Management currently

Inside # of Closings

  As calculated by Management currently

Brokered

  As calculated by Management currently

# of Brokered

  As calculated by Management currently

Total Closings

  As calculated by Management currently

Total # of Closings

  As calculated by Management currently

Dollars Sold

  As calculated by Management currently

Units Sold

  As calculated by Management currently

GOS income

  As calculated by Management currently

FV Mark

  As calculated by Management currently

Total Gain on sale income

  As calculated by Management currently

Origination Fees

  As calculated by Management currently

Interest Arbitrage

  As calculated by Management currently

Servicing Fees

  As calculated by Management currently

MSR Valuation

  As calculated by Management currently

Other Revenue

  As calculated by Management currently

Total Revenue

  As calculated by Management currently

Total Marketing/Revenue

  As calculated by Management currently

Operating Expenses

 

Salaries & Related Expenses

  As calculated by Ron/Kari currently (quarterly management review of payroll to
allocate individuals to unit)

Commissions

  As calculated by Management currently

Override

  As calculated by Management currently

Incentive/Bonus

  As calculated by Management currently

Direct Salaries

  As calculated by Management currently

Stock Awards

  As calculated by Management currently

Temp Help

  As calculated by Management currently

Severence

  As calculated by Management currently

Insur/Payroll Tax

  As calculated by Management currently

Total Salary & Related

  As calculated by Management currently   Note: Mr. Seabold compensation to be
excluded for Exhibit C, but included for Exhibit D



--------------------------------------------------------------------------------

EXHIBIT C

Residential Lending Division

 

Other Employee Expense

 

Recruiting

  As calculated by Management currently

Management Programs

  As calculated by Management currently

Employee Education/Promo

  As calculated by Management currently

License and Bond

  As calculated by Management currently

Other

  Conferences and misc.

Total Other Employee Expense

  As calculated by Management currently

Occupancy Expense

  As calculated by Ron/Kari currently (quarterly management review of facilities
to allocate space to unit)

Rent-Buildings

  As calculated by Management currently

Repairs & Maint

  As calculated by Management currently

Depreciation/Costs of Owned Space

  TBD if applicable

Total Occupancy Expense

  As calculated by Management currently

Equipment Expenses

 

Equipment Maintenance

  As calculated by Management currently

Equipment Rental/Lease

  As calculated by Management currently

Personal Property Tax

  As calculated by Management currently

Computer Expense

  As calculated by Management currently

Depreciation Expense

  As calculated by Management currently

Total Equipment Expense

  As calculated by Management currently

Office Expenses

  As calculated by Management currently

Business Development

 

Auto Travel Expense

  As calculated by Management currently

Charitable Contributions

  As calculated by Management currently

Business Meals

  As calculated by Management currently

Business Development

  As calculated by Management currently

Total Business Development

  As calculated by Management currently

Loan Expense

 

Credit Reports

  As calculated by Management currently

Credit Report Fees

  As calculated by Management currently

Appraisal Expense

  As calculated by Management currently

Appraisal Fees

  As calculated by Management currently

Corp Admin

  As calculated by Management currently

Underwriting - Automated

  As calculated by Management currently

Loan Related Expense

  As calculated by Management currently

Total Loan Expense

  As calculated by Management currently

Loan Provision

  As calculated by Management currently



--------------------------------------------------------------------------------

EXHIBIT C

Residential Lending Division

 

Interest Expense Other

  As calculated by Management currently

Provision For Loan Repurchase Losses

  As calculated by Management currently

Total Provision

  As calculated by Management currently

Administration Expense

  As calculated by Management currently

Legal Expense

  As calculated by Management currently

Accounting & Auditing

  As calculated by Management currently

Data Processing

  As calculated by Management currently

Bank Charges

  As calculated by Management currently

Insurance

  As calculated by Management currently

Postage

  As calculated by Management currently

Telephone

  As calculated by Management currently

Office Supplies

  As calculated by Management currently

Printing/ Copy Cost

  As calculated by Management currently

Dues and Subscription

  As calculated by Management currently

Consulting Fees

  As calculated by Management currently

Moving Expense

  As calculated by Management currently

Messenger Service

  As calculated by Management currently

Total Admin Expense

  As calculated by Management currently

Misc Operating Expenses

  As calculated by Management currently

Misc Expense

  As calculated by Management currently

Penalty Expense

  As calculated by Management currently

Total Misc Operating Expenses

  As calculated by Management currently

Total Operating Expense

  As calculated by Management currently

Interest Expense on Deposits

  To be based on Average Cost of Deposits reported in most recent 10Q/10K

Interest Income Intercompany (at weighted average cost of dep

  To be based on Average Cost of Deposits reported in most recent 10Q/10K

Total Interest Expense

  To be based on Average Cost of Deposits reported in most recent 10Q/10K

Net Income Before Taxes

  As calculated by Management currently

Incentive Fees to Others

  As calculated by Management currently

Pre-Tax Profits/Losses from Other LHFS (exclusive of loans capture

  As calculated by Management currently

Pre-Tax Profits/Losses from Other Qualifying RLD Activities*

  As calculated by Management currently

Other Credit Losses

  As calculated by Management currently

Pre-Tax Profits (Seabold)

  As calculated by Management currently

Incentive Fee to Seabold (@10%)

  As calculated by Management currently

Total RLD Production (retail, TPO, wholesale, correspondent includi

  As reported to Board by management monthly and tied to 10Q/10k



--------------------------------------------------------------------------------

EXHIBIT C

Residential Lending Division

 

HLFS Production

  As reported to Board by management monthly and tied to 10Q/10k

HLFI Production

  As reported to Board by management monthly and tied to 10Q/10k

Legacy MHMB Production (as of 12/31/12)

  As defined by current management reporting re: business channels (MHMB, PTB,
Wholesale, Correspondent, Consumer Direct)

Consumer Direct Production

  As defined by current management reporting re: business channels (MHMB, PTB,
Wholesale, Correspondent, Consumer Direct)

New RLD Production

  As defined by current management reporting re: business channels (MHMB, PTB,
Wholesale, Correspondent, Consumer Direct)

* Gain of Sale from initial LHFI Loan Sales and Securitizations with profit
measured from initial cost basis to sale with holding costs equal to interest
received (therefore netting to zero for carry time). E.g. if an interest-only
loan held in portfolio was originated for 100 and had 50bps closing fees and
sells one year later for 101.5. The Gain on Sale is 1 point and there is no
implied profits for holding period. If loan is amortizing the cost basis is
reduced by amortization amount. The LLR is added back to loan value for cost
basis.



--------------------------------------------------------------------------------

EXHIBIT D

Residential Lending Division

 

Originations

 

Government

  As calculated by Management currently

Conventional

  As calculated by Management currently

Inside Closings

  As calculated by Management currently

Inside # of Closings

  As calculated by Management currently

Brokered

  As calculated by Management currently

# of Brokered

  As calculated by Management currently

Total Closings

  As calculated by Management currently

Total # of Closings

  As calculated by Management currently

Dollars Sold

  As calculated by Management currently

Units Sold

  As calculated by Management currently

GOS income

  As calculated by Management currently

FV Mark

  As calculated by Management currently

Total Gain on sale income

  As calculated by Management currently

Origination Fees

  As calculated by Management currently

Interest Arbitrage

  As calculated by Management currently

Servicing Fees

  As calculated by Management currently

MSR Valuation

  As calculated by Management currently

Other Revenue

  As calculated by Management currently

Total Revenue

  As calculated by Management currently

Total Marketing/Revenue

  As calculated by Management currently

Operating Expenses

 

Salaries & Related Expenses

  As calculated by Ron/Kari currently (quarterly management review of payroll to
allocate individuals to unit)

Commissions

  As calculated by Management currently

Override

  As calculated by Management currently

Incentive/Bonus

  As calculated by Management currently

Direct Salaries

  As calculated by Management currently

Stock Awards

  As calculated by Management currently

Temp Help

  As calculated by Management currently

Severence

  As calculated by Management currently

Insur/Payroll Tax

  As calculated by Management currently

Total Salary & Related

  As calculated by Management currently   Note: Mr. Seabold compensation to be
excluded for Exhibit C, but included for Exhibit D



--------------------------------------------------------------------------------

EXHIBIT D

Residential Lending Division

 

Other Employee Expense

 

Recruiting

  As calculated by Management currently

Management Programs

  As calculated by Management currently

Employee Education/Promo

  As calculated by Management currently

License and Bond

  As calculated by Management currently

Other

  Conferences and misc.

Total Other Employee Expense

  As calculated by Management currently

Occupancy Expense

  As calculated by Ron/Kari currently (quarterly management review of facilities
to allocate space to unit)

Rent-Buildings

  As calculated by Management currently

Repairs & Maint

  As calculated by Management currently

Depreciation/Costs of Owned Space

  TBD if applicable

Total Occupancy Expense

  As calculated by Management currently

Equipment Expenses

 

Equipment Maintenance

  As calculated by Management currently

Equipment Rental/Lease

  As calculated by Management currently

Personal Property Tax

  As calculated by Management currently

Computer Expense

  As calculated by Management currently

Depreciation Expense

  As calculated by Management currently

Total Equipment Expense

  As calculated by Management currently

Office Expenses

  As calculated by Management currently

Business Development

 

Auto Travel Expense

  As calculated by Management currently

Charitable Contributions

  As calculated by Management currently

Business Meals

  As calculated by Management currently

Business Development

  As calculated by Management currently

Total Business Development

  As calculated by Management currently

Loan Expense

 

Credit Reports

  As calculated by Management currently

Credit Report Fees

  As calculated by Management currently

Appraisal Expense

  As calculated by Management currently

Appraisal Fees

  As calculated by Management currently

Corp Admin

  As calculated by Management currently

Underwriting - Automated

  As calculated by Management currently

Loan Related Expense

  As calculated by Management currently

Total Loan Expense

  As calculated by Management currently

Loan Provision

  As calculated by Management currently



--------------------------------------------------------------------------------

EXHIBIT D

Residential Lending Division

 

Interest Expense Other

  As calculated by Management currently

Provision For Loan Repurchase Losses

  As calculated by Management currently

Total Provision

  As calculated by Management currently

Administration Expense

  As calculated by Management currently

Legal Expense

  As calculated by Management currently

Accounting & Auditing

  As calculated by Management currently

Data Processing

  As calculated by Management currently

Bank Charges

  As calculated by Management currently

Insurance

  As calculated by Management currently

Postage

  As calculated by Management currently

Telephone

  As calculated by Management currently

Office Supplies

  As calculated by Management currently

Printing/ Copy Cost

  As calculated by Management currently

Dues and Subscription

  As calculated by Management currently

Consulting Fees

  As calculated by Management currently

Moving Expense

  As calculated by Management currently

Messenger Service

  As calculated by Management currently

Total Admin Expense

  As calculated by Management currently

Misc Operating Expenses

  As calculated by Management currently

Misc Expense

  As calculated by Management currently

Penalty Expense

  As calculated by Management currently

Total Misc Operating Expenses

  As calculated by Management currently

Total Operating Expense

  As calculated by Management currently

Interest Expense on Deposits

  To be based on Average Cost of Deposits reported in most recent 10Q/10K

Interest Income Intercompany (at weighted average cost of dep

  To be based on Average Cost of Deposits reported in most recent 10Q/10K

Total Interest Expense

  To be based on Average Cost of Deposits reported in most recent 10Q/10K

Net Income Before Taxes

  As calculated by Management currently

Incentive Fees to Others

  As calculated by Management currently

Pre-Tax Profits/Losses from Other LHFS (exclusive of loans capture

  As calculated by Management currently

Pre-Tax Profits/Losses from Other Qualifying RLD Activities*

  As calculated by Management currently

Other Credit Losses

  As calculated by Management currently

Pre-Tax Profits (Seabold)

  As calculated by Management currently

Incentive Fee to Seabold (@10%)

  As calculated by Management currently

Total RLD Production (retail, TPO, wholesale, correspondent includi

  As reported to Board by management monthly and tied to 10Q/10k

 



--------------------------------------------------------------------------------

EXHIBIT D

Residential Lending Division

 

HLFS Production

  As reported to Board by management monthly and tied to 10Q/10k

HLFI Production

  As reported to Board by management monthly and tied to 10Q/10k

Legacy MHMB Production (as of 12/31/12)

  As defined by current management reporting re: business channels (MHMB, PTB,
Wholesale, Correspondent, Consumer Direct)

Consumer Direct Production

  As defined by current management reporting re: business channels (MHMB, PTB,
Wholesale, Correspondent, Consumer Direct)

New RLD Production

  As defined by current management reporting re: business channels (MHMB, PTB,
Wholesale, Correspondent, Consumer Direct)

* Gain of Sale from initial LHFI Loan Sales and Securitizations with profit
measured from initial cost basis to sale with holding costs equal to interest
received (therefore netting to zero for carry time). E.g. if an interest-only
loan held in portfolio was originated for 100 and had 50bps closing fees and
sells one year later for 101.5. The Gain on Sale is 1 point and there is no
implied profits for holding period. If loan is amortizing the cost basis is
reduced by amortization amount. The LLR is added back to loan value for cost
basis.